DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings as submitted by applicant on 11/05/2019 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US 10,600,105).


Regarding claim 2, the prior art discloses a scheduling and summoning system that provides users with specialty services providers that are available and within their geographic location, the system comprises: a central data and processing system that comprises: a data capturing module wherein a user can place the data that relates to the services that the user is requesting and the time frame in which the service is needed and a provider can place his or her data or credentials and his or her provider's unique communication device that will be associated with the provider (see at least column 8, lines 58-67 to Kumar); a user data module that will store the user's data see at least column 11, lines 1-6 to Kumar); a provider data module that will store the provider's data; a background screening module that will provide a background screen of the provider to ensure that the provider can render the services requested by the user and that the provider is a law abiding citizen that can provide the service requested, the background screen module will fail providers whom have criminal histories or whom have a mental health related illness that would deem them unsafe to work with the public (see at least column 12, lines 30-67 to Kumar); a provider qualification module that will only maintain providers passing background screens on the central data and processing system (see at least column 12, lines 30-67 to Kumar); a geographic location module that will determine a user's geographic location and a provider's geographic location that will be based on the provider's unique communication device (see at least column 7, lines 17 to Kumar); a provider availability module that will allow any user requesting a service to see any provider on the system that can provide the service requested that is within the user's geographic location (see at least column 7, lines 17 to Kumar); and a service completion module that allows the user to inform the central data and processing system of any detail relating to the service requested and wherein the provider can inform the central data and processing system when the service is commenced and when the service is terminated (see at least column 18, lines 25-40 to Kumar) ; a user interface that allows a user to communicate with the central data and processing system, wherein the user can place the user's personal data and a service request need into the central data and processing system (see at least column 11, lines 1-6); and a provider interface that allows the provider to communicate with the central data and processing system, wherein the provider can place the provider's data or credentials and wherein the provider can register the provider's unique communication device with the central data and processing system (see at least column 18,lines 45-55 to  Kumar).Regarding claim 2, the prior art discloses the scheduling and summoning system that provides users with specialty services providers that are available and within their geographic location of claim 1, wherein the provider availability module will not display providers providing services to other users when a user's request is made (see at least column 5, lines 17-27 to Kumar).Regarding claim 3, the prior art discloses  the scheduling and summoning system that provides users with specialty services providers that are available and within their geographic location of claim 2, the central data and processing system comprises a task timeout module, wherein the task timeout module monitors the time from when a provider reaches a user and the providers leaves the user, the task timeout module will not allow that provider to be displayed to any other user until the central data and processing system has cleared the provider for another job (see at least column 5, lines 23-27 to Kumar).Regarding claim 4, the prior art discloses  the scheduling and summoning system that provides users with specialty services providers that are available and within their geographic location of claim 3, the central data and processing system comprises a provider rating module that will allow users to rate the provider (see at least Figure 5 to Kumar “receive customer feedback”).Regarding claim 5, the prior art discloses  the scheduling and summoning system that provides users with specialty services providers that are available and within their geographic location of claim 4, the central data and processing system comprises a user rating module that will allow providers to rate the user and to record the needs of the user and the services provided to the user(see at least Figure 4b to Kumar).Regarding claim 6, the prior art discloses  the scheduling and summoning system that provides users with specialty services providers that are available and within their geographic location of claim 5, the central data and processing system comprises a communication module that allow the user interface and the provider interface to communicate directly and that records all communications between the user interface and the provider interface (see at least Figure 4a to Kumar).












	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687